Slip Op. 02-133

          UNITED STATES COURT OF INTERNATIONAL TRADE

____________________________________
                                    :
E.T.I.C., INC.,                     :
                                    :
                   Plaintiff,       :
                                    :
                v.                  :                  Court No. 98-03-00519
                                    :
THE UNITED STATES,                  :
                                    :
                   Defendant.       :
____________________________________:

[Judgment for Plaintiff.]

                                                       Dated: October 31, 2002


      Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP (Robert B. Silverman, Peter
W. Klestadt and Michael T. Cone) for plaintiff.

        Robert D. McCallum, Jr., Assistant Attorney General, John J. Mahon, Acting Attorney in
Charge, International Trade Field Office, Commercial Litigation Branch, Civil Division, United
States Department of Justice (Mikki Graves Walser), Edward N. Maurer, Office of the Assistant
Chief Counsel, United States Customs Service, of counsel, for defendant.


                                             OPINION

RESTANI, Judge:

       This matter is before the court on plaintiff’s motion for summary judgment. Plaintiff

alleges that, for tariff classification purposes, the tomato products at issue that it imported are

“sauces and preparations therefor” under subheading 2103.90.90 of the Harmonized Tariff

Schedule of the United States (“HTSUS”) (1996 & 1997). Defendant alleges that the United

States Customs Service (“Customs”) properly classified the imports as “tomatoes, whole or in
COURT NO. 98-03-00519                                                                             Page 2

pieces” “prepared or preserved otherwise than by vinegar or acetic acid” under HTSUS

subheading 2002.10.00. Four entries were of product from Spain (“Malpica entries”) and two

entries were of product from Italy (“D’Oltremare entries”). The entries at issue were made in

1996 and 1997.

          There is little for the court to decide in this matter. Plaintiff has submitted an affidavit by

an E.T.I.C. employee familiar with the manufacturing and use of the tomato product at issue

describing the product as composed of tomatoes, salt, basil, and citric acid, and that it is an

intermediate product for producing finished tomato sauce. (See Mortati Decl. ¶¶ 5, 8.) The

affiant also asserts that the product is identical in all respects to that at issue in Orlando Food

Corp. v. United States, 21 CIT 187 (1997), aff’d, 140 F.3d 1437 (Fed. Cir. 1998) (holding that

the tomato product is properly classified as a preparation for sauce).1 (Mortati Decl. at ¶ 9.) The

same person provided the affidavit in Orlando.

          The counter affidavit provided by defendant is authored by a Customs import specialist

who did not examine the product at issue. (See Hopard Decl. ¶ 8.) Defendant puts much stock

in the invoice descriptions describing the products as “peeled tomatoes” or “peeled tomatoes in

heavy juice.” These are the same types of descriptions used in the invoices in Orlando. (Pl.’s

Statement of Material Facts ¶ 4; Def.’s Response ¶ 4.) In any case, invoice descriptions are often

written in vague terms, and there is no legal requirement that the words used in invoice

descriptions match classification categories exactly. See generally 19 U.S.C. §§ 1484-1485

(1994).


          1
         Both courts in Orlando relied on the analysis set forth in Nestle Refrigerated Food Co.
v. United States, 18 CIT 661 (1994), which involved a product containing chopped tomatoes.
Thus, whether the tomatoes are whole or in pieces appears irrelevant.
COURT NO. 98-03-00519                                                                        Page 3

        The court concludes that the “heavy juice” referred to in the Malpica entries is equivalent

to the “puree” mentioned in Orlando, 140 F.3d at 1439, because an E.T.I.C. employee with

knowledge has sworn that the products are the same. The Customs import specialist admits that

he does not know what “heavy juice” means. (Hopard Decl. ¶ 8.) Furthermore, speculation as to

the possibility of uses other than that found in Orlando does not refute the clear description of use

provided in Mortati’s affidavit.2 Lack of knowledge in the face of knowledge does not create a

material issue of fact.

        Moreover, defendant’s discussion of stare decisis and res judicata in classification matters

has no relevance. The issue before the court is not whether defendant may relitigate in order to

introduce new evidence to prove the classification clearly erroneous. See Schott Optical Glass,

Inc. v. United States, 750 F.2d 62, 64 (Fed. Cir. 1984) (recognizing an exception to stare decisis

where a party can introduce new evidence that the court’s prior classification was clearly

erroneous). Defendant has not offered evidence which is new to this matter. Defendant

apparently wishes this court to disregard the holding of the Court of Appeals that the product at

issue, which based on this record the court must find to be the same as the product in Orlando, is

classifiable under HTSUS subheading 2103.90.90.

        Whether a matter involves classification or some other issue, the court must apply the

holdings of its Court of Appeals. Supreme Court Justice Robert Jackson could have been

speaking as a Court of Appeals judge in this instance when he said, “[w]e are not final because

we are infallible, but we are infallible only because we are final.” Brown v. Allen, 344 U.S. 443,



        2
         While some cans were unbranded in Orlando, others were branded. (See Pl.’s Reply
Br. Ex. C.) Thus, branding is not a significant difference.
COURT NO. 98-03-00519                                                                           Page 4

540 (1953) (Jackson, J., concurring). The court has no intention of further exploring a legal

conclusion that is final and binding.

         The court is mystified as to why no sample was obtained in discovery or why defendant

seems to think it can take up plaintiff’s and the court’s time, if it will not make the effort to find

out what product it is classifying.3 If the defendant wishes to litigate the classification of this

type of tomato product in this court, it must obtain a sample, examine it, and demonstrate that

there is something to distinguish this matter from Orlando. There is no purpose to litigating here

under any other circumstances. If the defendant merely wishes a judgment which it may pursue

on appeal in order to seek en banc review, it has its adverse judgment, but it should not actively

litigate the case in this court as it has.

         Judgment will enter for plaintiff.



                                                       ________________________
                                                             Jane A. Restani
                                                                JUDGE


Dated:       New York, New York.

             This 31st day of October, 2002.




         3
         For example, defendant says it wishes to cross-examine Mr. Mortati, but it did not
request time to depose him. Nor apparently did it obtain probative evidence on marketing, use,
or any other relevant issue.